Title: From George Washington to Lieutenant Colonel Pierre Regnier, 13 November 1778
From: Washington, George
To: Regnier, Pierre


  
    Sir
    Head Qrs [Fredericksburg, N.Y.] 13 Nvr 1778
  
I received your letter of the 7th Inst. with the inclosed representation of your officers.
  When a general plan of arrangement is once established for wintering the army, any alteration whatso[e]ver might be introductory of difficulties and confusion, but independent of considerations of this kind, the reasons on which your officers found their request does not operate in favor of the change they desire. You may mention to the gentlemen that the persons who have made incursions on Long Island have done it without my permission—And that a frequency of such predatory conduct under proper authority, when not carried against our enemy in arms would soon put an end to the very intention of major Grays command; those incursions have been chiefly planned against the inhabitants of the Island. You will also observe to your officers, that I shall at all times take a pleasure in the gratif<ication> of that spirit of enterprise which they have discovered and in its direction to proper objects. I am Sir &c.
